ORDER
Tsoucalas, Judge:
In accordance with the decision (September 30, 1994) and mandate (October 21, 1994) of the United States Court of Appeals for the Federal Circuit, Appeal Nos. 93-1525,93-1534, reversing and remanding this case with instructions, it is hereby
Ordered that this case is remanded to the Department of Commerce, International Trade Administration (“Commerce”) to recalculate the final dumping margin at issue after deducting direct selling expenses incurred on U.S. sales from the exporter’s sales price, rather than adding those expenses to foreign market value; and it is further
Ordered that Commerce will report the results of this remand to the Court within sixty (60) days of the entry of this order.